UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
BEST BRANDS CONSUMER PRODUCTS, :                                                 12/3/2019
INC.,                                                     :
                                                          :
                                         Plaintiff,       :        17-CV-4593(VSB)
                                                          :
                           -against-                      :             ORDER
                                                          :
VERSACE 19.69 ABBIGLIAMENTO                               :
SPORTIVO S.R.L., et al.                                   :
                                                          :
                                         Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I issued an Order on October 31, 2019, granting Defendants’ counsel leave to withdraw,

and directing Defendants to retain new counsel by November 27, 2019. (Doc. 69). Specifically,

I indicated that if corporate Defendant Versace 19.69 Abbigliamento Sportivo S.R.L.

(“Versace”) did not retain new counsel by November 27, 2019, a default judgment would be

entered against it. (Id.) Versace has not retained new counsel, and a default shall be entered

against Versace.

        I also directed individual defendant Theofanis Papadas (“Papadas”) that by November 27,

2019, he must either retain new counsel or indicate that he would like to continue in this action

pro se. (Id.) Defendant Papadas sent a letter to the court, not filed on ECF, on November 22,

2019, stating that neither he nor Versace could afford a new attorney, and asking for “leniency

on this matter.” At no point did Papadas ask to proceed pro se, as directed.

        Accordingly, if Plaintiff intends to seek a default judgment against Papadas, it is directed

to do so in accordance with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no
later than January 4, 2020. If Plaintiff fails to do so or otherwise demonstrate that it intends to

prosecute this litigation, I will dismiss this case against Defendant Papadas for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b).

      Furthermore, on March 14, 2019, I held Plaintiff’s request for a default against Volero

Enterprises, Inc., (“Valero”) in abeyance pending further proceedings against Versace and

Papadas. (Doc. 60). Plaintiff’s request is now Granted.

       Accordingly it is:

       ORDERED that a default is entered against Versace, and Valero on the issue of liability.

SO ORDERED.

Dated: December 3, 2019
       New York, New York

                                                       ______________________
                                                       Vernon S. Broderick
                                                       United States District Judge
